Case 4:19-cr-00160-SDJ-KPJ Document 73 Filed 08/14/19 Page 1 of 6 PageID #: 183


                                                                                                    '- '   ,

                          IN THE UNITED STATES DISTRICT COURT                           k I ik- J
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  U ITED STATES OF AMERICA §                                       SEALED
                                                          §
  v.                                   §                           No. 4:19CR160
                                                                   Judge Crone




                            FIRST SUPERSEDING INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:

                                               Count One

                                                          Violation: 21 U.S.C. § 846 (Conspiracy
                                                          to Possess with the Intent to Manufacture
                                                          and Distribute Gamma Hydroxybutrate
                                                          ( GHB ))
        That from sometime in or about January 2018, and continuously thereafter up to

and including July 9, 2019, in the Eastern District of Te as, and elsewhere,



                              Nicole Rene Martinez, a.k.a. Nikki




First Superseding Indictment/Notice of Penalty - Page 1
Case 4:19-cr-00160-SDJ-KPJ Document 73 Filed 08/14/19 Page 2 of 6 PageID #: 184




 defendants, did knowingly and intentionally combine, conspire, and agree with each other

and other persons known and unknown to the United States Grand Jury, to knowingly

and intentionally possess with the intent to manufacture and distribute a mixture or

substance containing a detectable amount of Gamma Hydroxybutrate ( GI1B ), a

violation of 21 U.S.C. § 841(a)(1).

        In violation of 21 U.S.C. § 846.

                                               Count Two

                                                          Violation: 21 U.S.C. § 846 (Conspiracy
                                                          to Possess with the Intent to Manufacture
                                                          and Distribute Methamphetamine)

        That from sometime in or about January 2018, and continuously thereafter up to

and including July 9, 2019, in the Eastern District of Texas, and elsewhere,




First Superseding Indictment/Notice of Penalty - Pa e 2
Case 4:19-cr-00160-SDJ-KPJ Document 73 Filed 08/14/19 Page 3 of 6 PageID #: 185



 defendants, did knowingly and intentionally combine, conspire, and agree with each other

 and other persons known and unknown to the United States Grand Jury, to knowingly

 and intentionally possess with the intent to manufacture and distribute 500 grams or more

 of a mixture or substance containing a detectable amount of methamphetamine and 50

 grams or more of methamphetamine (actual), a violation of 21 U.S.C. § 841(a)(1).

        In violation of 21 U.S.C. § 846.


                                              Count Three

                                                          Violation; Title 21 U.S.C. § 848(a)
                                                          (Continuing Criminal Enterprise)

        That from sometime in or about January 2015, and continuously therea ter up to

 nd including October 10, 2018, in the Eastern District of Texas, and elsewhere,

                                                                      defendants herein, did

unlawfully, knowingly and intentionally engage in a continuing criminal enterprise in that

they unlawfully, knowingly and intentionally violated 21 U.S.C. § 846, which violation

includes, but is not limited to, the substantive violations alleged in Counts One and Two

of this First Superseding Indictment, to wit: Conspiracy to Possess with the Intent to

Manufacture and Distribute Gamma Hydroxybutrate ( GHB ) and Methamphetamine,

and which violations were part of a continuing series of violations of the Controlled

Substances Act, Title 21, United States Code, Section 801, et seq., undertaken by

defendants                                                in       concert

with at least five other persons with respect to whom

                                     occupied positions of organizer, supervisor, and any


First Superseding Indictment/Notice of Penalty - Page 3
Case 4:19-cr-00160-SDJ-KPJ Document 73 Filed 08/14/19 Page 4 of 6 PageID #: 186



 position of management, and from which such continuing series of violations the

 defendants obtained substantial income and resources.


        All in violation of 21 U.S.C. § 848(a).

           NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
        As a result of committing the offenses charged in this First Superseding

 Indictment, the defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 846,

 all property used to commit or facilitate the offenses, proceeds from the offenses, and

 property derived from proceeds obtained directly or indirectly from the offenses,

 including but not limited to:

         All such proceeds and/or instrumentalities are subject to forfeiture by the

 government.



                                                           A TRUE BILL




                                                           GRAND JURY FOREPERSON


JOSEPH D. BROWN
UNITED STATES ATTORNEY



ERNEST GONZALEZ Date
Assistant United States Attorney




First Superseding Indictnient/Notice of Penalty - Pa e 4
Case 4:19-cr-00160-SDJ-KPJ Document 73 Filed 08/14/19 Page 5 of 6 PageID #: 187



                         IN THE U ITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS'
                                       SHERMAN DIVISION

  UNITED STATES OF AMERICA §                                SEALED
                                                        §
  V-                                    §                   No. 4T9CR160
                                                            Judge Crone




                                             Count One

Violation: 21 U.S.C. § 846

Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $1
             million, or both; supervised release of at least three years.

Special Assessment: $100,00

                                             Count T o


Violation: 21 U.S.C. § 846

Penalty: If 500 grams or more of a mi ture or substance containing a detectable
              amount of methamphetamine or 50 grams or more of methamphetamine
              (actual) not less than 10 years and not more than life imprisonment, a fine
              not to exceed $10 million, or both; supervised release of at least five years



First Superseding Indictment/Notice of Penalty-Page 5
Case 4:19-cr-00160-SDJ-KPJ Document 73 Filed 08/14/19 Page 6 of 6 PageID #: 188



 Special Assessment: $100.00

                                               Count Three


 Violation:      21 U.S.C. § 848(a)

 Penalty:        Any person who engages in a continuing criminal enterprise shall be
                 sentenced to a term of imprisonment which may not be less than 20 years
                 and which may be up to life imprisonment, a fine not to exceed $2 million,
                 or both; supervised release of at least eight years;

                 If any person engages in such activity after one or more prior convictions
                 under this section have become final, he or she shall be sentenced to a term
                 of imprisonment which may not be less than 30 years and which may be up
                 to life imprisonment, a fine not to exceed $4 million, or both; supervised
                 release of at least ten years.


 Special Assessment: $100.00




 First Superseding Indictment/Notice of Penalty - Page 6
